UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 28, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-2191 BROWN SHOE COMPANY, INC. (Exact name of registrant as specified in its charter) New York 43-0197190 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 8300 Maryland Avenue St. Louis, Missouri (Zip Code) (Address of principal executive offices) (314) 854-4000 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock — par value $0.01 per share New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £No R Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesR No £ Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes £No R The aggregate market value of the stock held by non-affiliates of the registrant as of July 29, 2011, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $415.3 million. As of February 25, 2012, 41,989,642 common shares were outstanding. Documents Incorporated by Reference Portions of the Proxy Statement for the 2012 Annual Meeting of Shareholders are incorporated by reference into Part III. 1 INTRODUCTION This Annual Report on Form 10-K is a document that U.S. public companies file with the Securities and Exchange Commission on an annual basis. PartII of the Form 10-K contains the business information and financial statements that many companies include in the financial sections of their annual reports. The other sections of this Form 10-K include further information about our business that we believe will be of interest to investors. We hope investors will find it useful to have all of this information in a single document. The SEC allows us to report information in the Form 10-K by “incorporating by reference” from another part of the Form 10-K or from the proxy statement. You will see that information is “incorporated by reference” in various parts of our Form 10-K. The proxy statement will be available on our website after it is filed with the SEC in April 2012. Unless the context otherwise requires, “we,” “us,” “our,” “the Company” or “Brown Shoe Company” refers to Brown Shoe Company, Inc. and its subsidiaries. Information in this Form 10-K is current as of March 27, 2012, unless otherwise specified. CAUTION REGARDING FORWARD-LOOKING STATEMENTS In this report, and from time to time throughout the year, we share our expectations for our company’s future performance. These forward-looking statements include statements about our business plans; the potential development, regulatory approval and public acceptance of our products; our expected financial performance, including sales performance, and the anticipated effect of our strategic actions; the anticipated benefits of recent acquisitions; the outcome of contingencies, such as litigation; domestic or international economic, political and market conditions; and other factors that could affect our future results of operations or financial position, including, without limitation, statements under the captions “Business,” “Legal Proceedings” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Any statements we make that are not matters of current reportage or historical fact should be considered forward-looking. Such statements often include words such as “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” “will” and similar expressions. By their nature, these types of statements are uncertain and are not guarantees of our future performance. Our forward-looking statements represent our estimates and expectations at the time that we make them. However, circumstances change constantly, often unpredictably, and investors should not place undue reliance on these statements. Many events beyond our control will determine whether our expectations will be realized. We disclaim any current intention or obligation to revise or update any forward-looking statements, or the factors that may affect their realization, whether in light of new information, future events or otherwise, and investors should not rely on us to do so. In the interests of our investors, and in accordance with the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, PartI. Item1A. Risk Factors below explains some of the important reasons that actual results may be materially different from those that we anticipate. 2 INDEX PART I Page Item 1 Business 4 Item 1A Risk Factors 10 Item 1B Unresolved Staff Comments 17 Item 2 Properties 17 Item 3 Legal Proceedings 17 Item 4 Mine Safety Disclosures 17 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6 Selected Financial Data 20 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A Quantitative and Qualitative Disclosures About Market Risk 39 Item 8 Financial Statements and Supplementary Data 39 Management’s Report on Internal Control Over Financial Reporting 39 Report of Independent Registered Public Accounting Firm 40 Report of Independent Registered Public Accounting Firm 41 Consolidated Balance Sheets 42 Consolidated Statements of Earnings 43 Consolidated Statements of Cash Flows 44 Consolidated Statements of Shareholders’ Equity 45 Notes to Consolidated Financial Statements 46 Schedule II – Valuation and Qualifying Accounts 86 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 86 Item 9A Controls and Procedures 86 Evaluation of Disclosure Controls and Procedures 86 Changes in Internal Control Over Financial Reporting 87 Internal Control Over Financial Reporting 87 Item 9B Other Information 87 PART III Item 10 Directors, Executive Officers and Corporate Governance 87 Item 11 Executive Compensation 88 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 88 Item 13 Certain Relationships and Related Transactions, and Director Independence 88 Item 14 Principal Accounting Fees and Services 89 PART IV Item 15 Exhibits and Financial Statement Schedules 89 3 PART I ITEM 1 BUSINESS Brown Shoe Company, Inc., founded in 1878 and incorporated in 1913, is a global footwear retailer and wholesaler. Current activities include the operation of retail shoe stores and e-commerce websites as well as the design, sourcing and marketing of footwear for women and men. Our mission is to inspire people to feel good and live better feet first! We are a global footwear company with annual net sales of $2.6 billion that puts consumers and their needs first, by targeting family, healthy living and contemporary fashion platforms. Our business is seasonal in nature due to consumer spending patterns, with higher back-to-school and Christmas and Easter holiday season sales. Traditionally, the third fiscal quarter accounts for a substantial portion of our earnings for the year. During 2011, categories of our consolidated net sales were approximately 63% women’s footwear, 24% men’s footwear, 9% children’s footwear and 4% accessories. This composition has remained relatively constant over the past few years. Approximately 66% of 2011 footwear sales represented retail sales, including sales through our e-commerce websites, compared to 70% in 2010 and 72% in 2009, and the remaining 34%, 30% and 28% in the respective years represented wholesale sales. See Note 8 to the consolidated financial statements for additional information regarding our business segments and financial information by geographic area. We had approximately 15,300 full-time and part-time employees as of January 28, 2012. In the United States, there are no employees subject to union contracts.In Canada, we employ approximately 20 warehousing employees under a union contract, which expires in October 2013. RETAIL OPERATIONS Our retail operations at January 28, 2012, included 1,323 retail shoe stores in the United States, Canada, China and Guam. The number of our retail footwear stores at the end of each of the last three fiscal years was as follows: Famous Footwear Specialty Retail Total With many companies operating retail shoe stores and shoe departments, we compete in a highly fragmented market. Competitors include local, regional and national shoe store chains, department stores, discount stores, mass merchandisers, numerous independent retail operators of various sizes and internet retailers. Quality of products and services, store location, trend-right merchandise selection and availability of brands, pricing, advertising and consumer service are all factors that impact retail competition. Famous Footwear Our family platform includes Famous Footwear, which is one of American’s leading family branded footwear retailers based on 1,089 stores at the end of 2011, net sales of $1.5 billion in 2011 and published information on our direct competitors. Our target consumers are women who buy brand-name fashionable shoes at a value for themselves and their families. In addition to our retail footwear stores, we operate FamousFootwear.com. Famous Footwear stores feature a wide selection of brand-name, athletic, casual and dress shoes for the entire family. Brands carried include, among others, Nike, Skechers, New Balance, Converse, Puma, adidas, DC, Asics, LifeStride, Dr. Scholl’s Shoes, Reebok, Vans, K-Swiss, Naturalizer, BOC by Born and Bearpaw. We work closely with our vendors to provide our consumers with fresh product and, in some cases, product exclusively designed for and available only in our stores. Famous Footwear’s average retail price is approximately $38 for footwear with retail price points typically ranging from $22 for shoes up to $120 for boots. Famous Footwear sells various Brown Shoe Company owned and licensed products. Such products are sold to Famous Footwear by our Wholesale Operations segment at a profit and represent approximately 16% of Famous Footwear net sales. Famous Footwear stores are located in strip shopping centers as well as outlet and regional malls in all 50 states and Guam. The breakdown by venue is as follows at the end of each of the last three fiscal years: Strip centers Outlet malls Regional malls Total 4 Stores open at the end of 2011 and 2010 averaged approximately 6,900 square feet. Total square footage at the end of 2011 decreased 2.5% to 7.5 million square feet compared to 7.7 million at the end of 2010. We expect to open approximately 55 new stores and close approximately 90 stores in 2012. New stores typically experience an initial start-up period characterized by lower sales and operating earnings than what is generally achieved by more mature stores or the division as a whole. While the duration of this start-up period may vary by type of store, economic environment and geographic location, new stores typically reach a normal level of profitability within approximately four years. Sales per square foot were $186 in 2011, which was down from $187 in 2010. Same-store sales declined 1.2% during 2011. Same-store sales changes are calculated by comparing the sales in stores that have been open at least 13 months. Famous Footwear relies on merchandise allocation systems and processes that use allocation criteria, consumer segmentation and inventory data in an effort to ensure stores are adequately stocked with products and to differentiate the needs of each store based on location, consumer segmentation and other factors. Famous Footwear’s distribution systems allow for merchandise to be delivered to each store weekly or on a more frequent basis, as needed. Famous Footwear also utilizes regional third-party pooled distribution sites across the country. Famous Footwear’s in-store point-of-sale systems provide detailed sales transaction data to our corporate office for daily update and analysis in the perpetual inventory and merchandise allocation systems. These systems also are used for training employees and communication between the stores and corporate office. Famous Footwear’s marketing programs include national television, print, radio, in-store advertisements, viral and digital marketing and social networking, all of which are designed to further develop and reinforce the Famous Footwear concept and strengthen our connection with consumers. We believe the success of our campaigns is attributable to highlighting key categories and tailoring the timing of such messaging to adapt to seasonal shopping patterns. In 2011, we spent approximately $57.3 million to advertise and market Famous Footwear to our target consumer, a portion of which was recovered from suppliers. Famous Footwear has a robust loyalty program (“Rewards”), which informs and rewards frequent consumers with product previews, earned incentives based upon purchase continuity and other periodic promotional offers. In 2011, approximately 62% of our Famous Footwear net sales were generated by our Rewards members. We continued our focus on social media throughout 2011, which helped us to build a stronger connection with our consumers, allowing us to both listen to and communicate with our core market. We will continue to seek new and expand existing channels for consumers to connect with Famous Footwear (beyond email, Facebook, Twitter, YouTube and proprietary mobile applications) to drive our fans from the digital world into profitable and loyal consumers in our multi-channel selling environments. Specialty Retail Our Specialty Retail segment, composed of 234 stores as of January 28, 2012, includes the following retail concepts and our Shoes.com and other e-commerce businesses, with the exception of FamousFootwear.com, which is included in the Famous Footwear segment. Naturalizer Naturalizer retail stores are a showcase for our Naturalizer brand of women’s shoes. These stores are designed and merchandised to appeal to the Naturalizer consumer, who is style and comfort conscious and who seeks quality and value in her footwear selections. The Naturalizer stores offer a selection of women’s footwear styles, including casual, dress, boots and sandals, primarily under the Naturalizer brand. Retail price points typically range from $69 for shoes to $189 for boots. The majority of products sold in our retail stores is purchased from our Wholesale Operations segment at a customary gross margin. At the end of 2011, we operated 100 Naturalizer stores in the United States and 97 Naturalizer stores in Canada. Of the total 197 stores, approximately 58% are located in regional malls, with a few stores having street locations, and average approximately 1,200 square feet in size. The other 42% of stores are located in outlet malls and average approximately 2,400 square feet in size. Total square footage at the end of 2011 was 335,000 compared to 354,000 in 2010. In 2011, we closed 30 stores and opened 12 stores in the United States and Canada, primarily in regional malls. We expect to open 13 stores and close 14 stores in 2012. At the end of 2011, through our majority-owned subsidiary, B&H Footwear Company Limited (“B&H Footwear”), we also operated 23 stores in several of China’s largest cities. We expect to open 13 stores in China in 2012. In addition, our joint venture partner, Hongguo International Holdings Limited (“Hongguo”), operated 70 stores at the end of 2011 and expects to add approximately 20 stores in 2012. Naturalizer footwear is distributed through these stores operated by B&H Footwear and Hongguo. See Note 17 to the consolidated financial statements for additional information about B&H Footwear. Marketing programs for our Naturalizer stores have complemented our Naturalizer brand advertising by building on the brand’s consumer recognition and value proposition, and reinforcing the brand’s focus on effortless style, comfort and quality. Naturalizer utilizes a database-marketing program, which targets frequent consumers through catalogs and other mailings that display the brand’s product offerings. Consumers can purchase the products in these catalogs from our stores, online at Naturalizer.com and Naturalizer.ca or by phone. 5 E-Commerce/Direct-To-Consumer We own and operate Shoes.com, Inc., a pure-play internet retailing company. Shoes.com offers a diverse selection of footwear and accessories for women, men and children, including footwear purchased from third-party suppliers and Brown Shoe Company. In connection with our multi-channel approach to reach consumers, we also operate FamousFootwear.com (included in our Famous Footwear segment), Naturalizer.com, Naturalizer.ca, ViaSpiga.com and DrSchollsShoes.com, which offer substantially the same product selection to consumers as sold in their respective retail stores, except FamousFootwear.com which offers an expanded assortment as a result of the vendor drop ship program. Additional websites such as ShoeSteal.com, LifeStride.com and FrancoSarto.com function as retail outlets for the online consumer and serve as additional brand-building vehicles for us. References to our website addresses do not constitute incorporation by reference of the information contained on the websites and the information contained on the websites is not part of this report. Other Store Concepts At the end of 2011, our Specialty Retail segment also included a total of 14 retail stores operated under the F.X. LaSalle, Brown Shoe Closet, Via Spiga and Dr. Scholl’s Shoes names. During 2012, we plan on closing all of our F.X. LaSalle and Brown Shoe Closet stores and opening another Dr. Scholl’s Shoes and two Sam Edelman stores. WHOLESALE OPERATIONS Our Wholesale Operations segment designs, sources and markets branded footwear for women and men at a variety of price points. Certain of our branded footwear products are developed pursuant to licensing agreements. We also receive royalty revenues for licensing owned brands to third-parties. Our footwear is distributed to over 2,000 retailers, including national chains, department stores, mass merchandisers, independent retailers, catalogs and online retailers throughout the United States and Canada as well as approximately 60 other countries (including intersegment sales). The most significant wholesale customers include many of the nation’s largest retailers: national chains such as DSW, TJX Corporation (including TJ Maxx and Marshalls), Kohl’s and Ross Stores; department stores such as Macy’s, Nordstrom, Dillard’s, Bon-Ton and Belk; and mass merchandisers such as Wal-Mart and Target; and online retailers, such as Zappos.com, Amazon.com, Piperlime.com and FamousFootwear.com. We also sell product to a variety of international retail customers and distributors. The loss of any one or more of our significant customers could have a material adverse effect on our Wholesale Operations and the Company. The vast majority of our wholesale customers also sell shoes purchased from competing footwear suppliers. Those competing footwear suppliers own and license brands, many of which are well-known and marketed aggressively. Many retailers, who are our wholesale customers, are increasing the amount of private brand-name footwear that they source directly from factories or through agents. The wholesale footwear business has low barriers to entry, which further intensifies competition. In addition, some competitors have successfully branded their trademarks as lifestyle brands, resulting in a greater competitive advantage to those companies. In 2011, our Wholesale Operations segment sold approximately 64 million pairs of shoes. We sell footwear to wholesale customers on both a landed and first-cost basis. Landed sales are those in which we obtain title to the footwear from our overseas suppliers and maintain title until the footwear clears United States customs and is shipped to our wholesale customers. Landed sales generally carry a higher margin rate than first-cost sales as a result of the brand equity associated with the product along with the additional customs, warehousing and logistics services provided to customers and the risks associated with inventory ownership. First-cost sales are those in which we obtain title to footwear from our overseas suppliers and typically relinquish title to customers at a designated overseas port. Many of these customers then import this product into the United States. To allow for the prompt shipment on reorders, we carry inventories of certain high-volume styles, particularly in the Naturalizer, Dr. Scholl’s Shoes, Avia, Franco Sarto, Sam Edelman, LifeStride, Via Spiga, RYKÄ and Vera Wang lines. Marketing We continue to build on the heritage and recognition of our wholesale brands to create differentiation and consumer loyalty. Marketing teams are responsible for the development and implementation of marketing programs for each brand, both for us and for our retail partners. In 2011, we spent approximately $26.4 million in advertising and marketing support, including cooperative advertising, in-store promotions and events, in-store displays and fixtures, consumer print advertising, direct mail, public relations and internet advertising with our wholesale customers. The marketing teams are also responsible for driving the development of branding and content for our brand websites. We continually focus on enhancing the effectiveness of these marketing efforts through market research, product development and marketing communications that collectively address the ever-changing lives and needs of our consumers. In 2011, the marketing teams were instrumental in the development and execution of new product launches, including target consumer identification, branding, positioning and marketing to both the consumer and trade audiences. We intend to continue the growth of our social media presence as we believe increasing our focus on social media will help drive us into the next generation of marketing, allowing us to connect even more intimately with consumers. 6 Portfolio of Brands Wholesale Operations offers retailers a portfolio of leading brands from our healthy living and contemporary fashion platforms. The following is a listing of our principal brands and licensed products: Healthy Living Naturalizer:Introduced in 1927, Naturalizer has become a global family of comfort lifestyle footwear brands meeting the needs of women across the marketplace with uncompromising comfort, fit and style. Our flagship Naturalizer brand is sold primarily at department stores, independent retailers, national chains, online retailers and our Naturalizer retail stores. The brand is distributed in 60 countries around the world. Suggested retail price points range from $69 for shoes to $189 for boots. Natural Soul by Naturalizer provides women with uncompromising value and is sold primarily in national chains, our Naturalizer outlet stores and Famous Footwear retail stores. Suggested retail price points range from $59 for shoes to $99 for boots. Dr. Scholl’s Shoes:Dr. Scholl’s is an iconic global comfort brand, delivering proprietary comfort technology across all distribution tiers. Dr. Scholl’s Shoes crafts unique styles that offer men and women the freedom to live active lives of discovery and play with ease; inspires them with designs that express their youthful spirit; and champions an optimistic lifestyle of relaxed confidence and spontaneity. This footwear is primarily distributed through mass merchandisers, national chains, specialty and independent retailers, online retailers, catalogs and our Famous Footwear retail stores. Dr. Scholl’s Shoes held the No. 9 market share position in the comfort zone within the women’s fashion footwear category across point-of-sale channels at the end of 2011, according to The NPD Group/Retail Tracking Service. We have a long-term license agreement with Schering-Plough Healthcare Products, Inc. to sell Dr. Scholl’s Shoes, which is renewable through 2026 for the United States and Canada and 2014 for Latin America. Avia:In 2011, we acquired Avia in conjunction with the American Sporting Goods Corporation (“ASG”) acquisition. Avia is an enthusiast sports and fitness brand offering shoes for serious and recreational athletes.The brand is primarily distributed through national chains, mass merchandisers and our Famous Footwear retail stores at retail price points from $40 to $130. LifeStride:LifeStride footwear offers feminine, fashionable styling at a value. The brand is sold in department stores, national chains and our Famous Footwear retail stores. Suggested retail price points range from $39 for sandals to $89 for boots. LifeStride ranked No. 3 in market share position in the moderate zone within the women’s fashion footwear category across point-of-sale channels at the end of 2011, according to The NPD Group/Retail Tracking Service. RYKÄ:In 2011, we acquired RYKÄ in conjunction with our acquisition of ASG. RYKÄ is a women’s performance lifestyle brand focused on fitness. RYKÄ is managed, designed and solely dedicated to creating women’s performance footwear.The brand is distributed through department stores, specialty retailers and our Famous Footwear retail stores at retail price points from $60 to $80. Nevados:In 2011, we acquired Nevados in conjunction with our acquisition of ASG. Nevados is focused on satisfying the needs of men and women outdoor enthusiasts. The brand is primarily distributed through national chains and mass merchandisers at retail price points from $20 to $50. Contemporary Fashion Sam Edelman:Sam’s innovative and fresh creations exude the energy of luxury shoes without the high-end price tag. The brand is sold primarily through department stores and independent retailers at suggested retail price points ranging from $65 for sandals, flats and heels to $300 for boots. Sam Edelman held the No. 5 market share position in the bridge/designer zone within the women’s fashion footwear category across point-of-sale channels at the end of 2011, according to The NPD Group/Retail Tracking Service. Franco Sarto: The Franco Sarto brand has a loyal, career-focused consumer who is passionate about the brand’s modern Italian-inspired style, fit and quality. The brand is sold in major national chains, department stores and independent retailers at suggested retail price points from $79 for shoes to $250 for boots. Franco Sarto ranked No. 5 in market share position in the better zone within the women’s fashion footwear category across point-of-sale channels at the end of 2011, according to The NPD Group/Retail Tracking Service. We have a license agreement with Fashion Shoe Licensing LLC to sell Franco Sarto footwear that expires in December 2012, with an extension option through December Via Spiga:Via Spiga provides chic, sophisticated footwear for the cosmopolitan woman who wants to make a fashion statement every day. The brand is sold in the bridge/designer zone in premier department stores and upscale boutiques. This brand sells at suggested retail price points from $185 for shoes to $425 for boots. The brand held the No. 6 market share position in the bridge/designer zone within the women’s fashion footwear category across point-of-sale channels at the end of 2011, according to The NPD Group/Retail Tracking Service. 7 Vera Wang:The Vera Wang shoe collection interprets Vera’s fun, youthful, whimsical spirit and offers the consumer unique product for her contemporary, fashion-savvy lifestyle. The brand is sold in the designer section in premier department stores at retail prices ranging from $250 for shoes to $550 for boots. We have a license agreement with Vera Wang Licensing LLC to sell Vera Wang footwear that expires in 2013, with an extension option through 2016. Vince:The Vince shoe collection will launch in the fall of 2012 and will be sold in premier department stores and upscale boutiques. Vince will deliver contemporary casual footwear that a sophisticated, modern woman wears effortlessly, serving as a functional luxury basic for all her lifestyle needs. We have a license agreement with Kellwood Company to sell Vince footwear that expires in 2015, with an extension option through 2020. Other We also sell footwear under the Etienne Aigner, Fergie/Fergalicious and Carlos by Carlos Santana brand names. Etienne Aigner appeals to a target customer who seeks classic footwear styling and is sold at national chains, department stores and our Famous Footwear stores. We have a license agreement with Etienne Aigner, Inc. to sell Etienne Aigner footwear that expires 2017, with an extension option through 2022. Fergie/Fergalicious was created in collaboration with entertainment superstar Fergie (Stacy Ferguson) to capture the multifaceted aspects of Fergie’s life as an award-winning singer, songwriter and actress and is sold at better department stores, boutiques, independent retailers and online. We have a license agreement with Krystal Ball Productions to sell Fergie/Fergalicious footwear that expires in 2012 with an extension option through 2014. Carlos by Carlos Santana footwear is inspired by the passion and energy of Santana’s music and is sold at major department stores, national chains and our Famous Footwear stores. We have a license from Santana Tesoro, LLC to sell Carlos by Carlos Santana footwear. Brown Shoe Company also receives royalty revenues for licensing owned brands, including brands listed above, to third-parties. Products sold under license agreements accounted for Wholesale Operations’ net sales of approximately 37% in 2011, 44% in 2010 and 48% in 2009. Portfolio Realignment We are currently undergoing a portfolio realignment designed to position us to be somewhat smaller but stronger and more profitable in the future. We made progress in the first phase of our portfolio realignment efforts during 2011 and will continue these efforts in 2012. The first phase of our portfolio realignment includes selling our AND 1 division (The Basketball Marketing Company, acquired with ASG); closing two U.S. distribution centers and a factory in China; exiting certain women’s specialty and private label brands; exiting the children’s wholesale business; closing or relocating underperforming or poorly aligned retail stores; and other infrastructure changes. Brown Shoe Company Sourcing and Product Development Operations Brown Shoe Company sourcing and product development operations source and develop footwear for our Wholesale Operations and Specialty Retail segments and also a portion of the footwear sold by our Famous Footwear segment. We have sourcing and product development offices in China, Hong Kong, Italy, Macau, St. Louis, Los Angeles and New York. Sourcing Operations In 2011, the sourcing operations sourced approximately 58 million pairs of shoes through a global network of third-party independent footwear manufacturers. Also during 2011, we owned and operated factories in central China that produced approximately six million pairs of athletic footwear for our Avia and RYKÄ brands. This structure enables us to source footwear at various price levels from key shoe manufacturing regions of the world. The majority of our footwear sourced is provided by approximately 15 manufacturers operating approximately 75 manufacturing facilities. In certain countries, we utilize agents to facilitate and manage the development, production and shipment of product. We attribute our ability to achieve consistent quality, competitive prices and on-time delivery to the breadth of these established relationships. While we do not have any significant contractual commitments with our suppliers, we do enter into sourcing agreements with certain independent sourcing agents. Prior to production, we monitor the quality of all of our footwear components and also inspect the prototypes of each footwear style. We have leading lab testing facilities in our Dongguan, Putian and JiangXi, China offices, which provide high quality footwear for our customers. We also perform random in-line quality control checks during production and before any footwear leaves the manufacturing facility. 8 In 2011, approximately 98% of the footwear we sourced was from manufacturing facilities in China. The following table provides an overview of our foreign sourcing in 2011: Country Millions of Pairs China All other Total Product Development Operations In our Dongguan, Putian and JiangXi, China offices, we operate a total of five sample-making facilities with unique and diverse capabilities. By operating these facilities, we have greater control over our product development, in terms of accuracy, execution and time to market. We maintain design teams for our brands in St. Louis, Los Angeles, New York and China as well as other select fashion locations, including Italy. These teams, which include independent designers, are responsible for the creation and development of new product styles. Our designers monitor trends in apparel and footwear fashion and work closely with retailers to identify consumer footwear preferences. Our design teams create collections of footwear and work closely with our product development and sourcing offices to convert our designs into new footwear styles. Our long range plans include expanding into new markets outside China, developing more progressive processes to improve factory capacity and material planning and continuing to understand ways to drive excellence in product value and execution in a rapidly changing manufacturing landscape. Backlog At January 28, 2012, our Wholesale Operations segment had a backlog of unfilled orders of approximately $297 million compared to $244 million on January 29, 2011. Most orders are for delivery within the next 90 to 120 days, and although orders are subject to cancellation, we have not experienced significant cancellations in the past. The backlog at any particular time is affected by a number of factors, including seasonality, the continuing trend among customers to reduce the lead time on their orders and capacity shifts in China. Accordingly, a comparison of backlog from period to period is not necessarily meaningful and may not be indicative of eventual actual shipments or the growth rate of sales from one period to the next. AVAILABLE INFORMATION Our internet address is www.brownshoe.com. Our internet address is included in this annual report on Form 10-K as an inactive textual reference only. The information contained on our website is not incorporated by reference into this annual report on Form 10-K and should not be considered part of this report. We file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission (“SEC”). We make available free of charge our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished, as required by Section 13(a) or 15(d) of the Securities Exchange Act of 1934, through our internet website as soon as reasonably practicable after we electronically file such material with or furnish it to the SEC. You may access these SEC filings via the hyperlink to a third-party SEC filings website that we provide on our website. EXECUTIVE OFFICERS OF THE REGISTRANT The following is a list of the names and ages of the executive officers of the Company and of the offices held by each person. There is no family relationship between any of the named persons. The terms of the following executive officers will expire in May 2012 or upon their respective successors being chosen and qualified. Name Age Current Position Diane M. Sullivan 56 President and Chief Executive Officer Richard M. Ausick 58 Division President – Retail Daniel R. Friedman 51 Division President – Wholesale, Product and Sourcing John W. Schmidt 51 Division President – Wholesale, Better and Image Brands Douglas W. Koch 60 Senior Vice President and Chief Talent and Strategy Officer Mark E. Hood 59 Senior Vice President and Chief Financial Officer Michael I. Oberlander 43 Senior Vice President, General Counsel and Corporate Secretary 9 The period of service of each officer in the positions listed and other business experience are set forth below. Diane M. Sullivan, President and Chief Executive Officer since May 2011. President and Chief Operating Officer from March 2006 to May 2011. President from January 2004 to March 2006. Richard M. Ausick, Division President – Retail since January 2011. Division President – Famous Footwear from January 2010 to January 2011. Division President, Brown Shoe Wholesale from July 2006 to January 2010. Senior Vice President and Chief Merchandising Officer of Famous Footwear from January 2002 to July 2006. Daniel R. Friedman, Division President – Wholesale, Product and Sourcing since January 2010. Senior Vice President, Product Development and Sourcing from July 2006 to January 2010. Managing Director at Camuto Group, Inc. from 2002 to July 2006. John W. Schmidt, Division President – Wholesale, Better and Image Brands since January 2011.Senior Vice President, Better and Image Brands from January 2010 to January 2011.Senior Vice President and General Manager, Better and Image Brands from March 2008 until January 2010.Various positions, including Vice President, President, Group President of Wholesale Footwear for Nine West Group from September 1998 to February 2008. Douglas W. Koch, Senior Vice President and Chief Talent and Strategy Officer since January 2011. Senior Vice President and Chief Talent Officer from May 2005 to January 2011. Senior Vice President, Human Resources from March 2002 to May 2005. Mark E. Hood, Senior Vice President and Chief Financial Officer since October 2006. Senior Vice President and Chief Financial Officer of Panera Bread Company from April 2003 to May 2006. Senior Vice President, Finance and Administration of Panera Bread Company from August 2002 to April 2003. Michael I. Oberlander, Senior Vice President, General Counsel and Corporate Secretary since March 2006. Vice President, General Counsel and Corporate Secretary from July 2001 to March 2006. Vice President and General Counsel from September 2000 to July 2001. ITEM 1A RISK FACTORS Economic conditions have adversely impacted, and may continue to adversely impact, consumer demand for our products. Over the last few years, worldwide economic conditions deteriorated in many countries and regions, including the United States. Despite some positive trends throughout 2011, business conditions may remain uncertain for the foreseeable future due in part to cautious consumer spending. Consumer confidence and spending are strongly influenced by general economic conditions, including U.S. fiscal policy, interest rates, inflation, consumer debt levels, the availability of consumer credit, the liquidity of consumers’ assets, health care costs, currency exchange rates, taxation, gasoline prices, real estate values, foreclosure rates, unemployment trends and the economic consequences of military action or terrorist activities. Negative economic conditions generally decrease disposable income and, consequently, consumer purchases of discretionary items like our products. Negative trends in economic conditions also drive up the cost of our products, which may require us to increase the price of our products. These increases in our product costs, and possibly prices, may not be offset by comparable increases in consumer disposable income. As a result, our customers may choose to purchase fewer of our products or purchase the lower-priced products of our competitors, and our business, results of operations, financial condition and cash flows could be adversely affected. If we are unable to anticipate and respond to consumer preferences and fashion trends and successfully apply new technology, we may not be able to maintain or increase our net sales and earnings. The footwear industry is subject to rapidly changing consumer demands and fashion trends. Our products must appeal to a broad range of consumers whose preferences cannot be predicted with certainty and are subject to rapid change. Accordingly, the success of both our wholesale and retail operations depends largely on our ability to anticipate, understand and react to changing consumer demands and preferences. Our performance athletic and outdoor footwear brands are subject to additional challenges related to rapid changes in footwear technology, the availability of high quality endorsers and the possibility of negative expert opinions on the unique technologies and designs of our performance footwear brands.If we fail to successfully anticipate and respond to changes in consumer demand and fashion trends, develop new products and designs and implement effective, responsive merchandising and marketing strategies and programs, we could experience lower sales, excess inventories and lower gross margins, any of which could have an adverse effect on our results of operations and financial condition. 10 We operate in a highly competitive industry. Competition is intense in the footwear industry. Certain of our competitors are larger and have greater financial, marketing and technological resources than we do; others are able to offer footwear on a lateral basis alongside their apparel products; and others have successfully branded their trademarks as lifestyle brands, resulting in greater competitive advantages to those competitors. Low barriers to entry into this industry further intensify competition by allowing new companies to easily enter the markets in which we compete.In addition, retailers aggressively compete on the basis of price, which puts competitive pressure on us to keep our prices low. Some of our suppliers further compound these competitive pressures by allowing consumers to purchase their products directly through supplier maintained Internet sites and retail stores. We believe that our ability to compete successfully in the footwear industry depends on a number of factors, including style, price, performance, quality, location and service as well as the strength of our brand-names. We remain competitive by increasing awareness of our brands, improving the efficiency of our supply chain and enhancing the style, comfort, fashion and perceived value of our products. However, our competitors may implement more effective marketing campaigns, adopt more aggressive pricing policies, make more attractive offers to potential employees, distribution partners and manufacturers, or respond more quickly to changes in consumer preferences than us. As a result, we may not be able to compete successfully in the future, and increased competition may result in price reductions, reduced gross margins, loss of market share and an inability to generate cash flows that are sufficient to maintain or expand the development and marketing of our products, which could adversely impact our financial results. Our operating results depend on preparing accurate sales forecasts and properly managing our inventory levels. Using sales forecasts, we place orders with manufacturers for some of our products prior to the time we receive all of our customers’ orders to minimize purchasing costs, the time necessary to fill customer orders and the risk of non-delivery. We also maintain an inventory of certain products that we anticipate will be in greater demand. However, the global economic slowdown and rapidly changing consumer preferences can make it difficult for us and our customers to accurately forecast product trends in order to match production with demand. If we fail to accurately assess consumer fashion tastes and the impact of economic factors on consumer spending or to effectively differentiate our retail and wholesale offerings, our inventory levels may exceed customer demand, resulting in inventory write-downs, higher carrying costs, lower gross margins or the sale of excess inventory at discounted prices, which could significantly impair our financial results. Conversely, if we underestimate consumer demand for our products or if our manufacturers fail to supply the quality products that we require in a timely manner, we may experience inventory shortages. Inventory shortages may delay shipments to customers (and possibly require us to offer discounts or costly expedited shipping), negatively impact retailer and distributor relationships, adversely impact our sales results and diminish brand awareness and loyalty. We rely on foreign sources of production, which subjects our business to risks associated with international trade. We rely on foreign sourcing for our footwear products primarily through third-party manufacturing facilities located in China. At times, we are the exclusive customer of these third-party manufacturing facilities. As is common in the industry, we do not have any long-term contracts with our third-party foreign manufacturers. Foreign sourcing is subject to numerous risks, including trade relations, disease outbreaks, work stoppages, transportation delays, political instability, foreign currency fluctuations, variable economic conditions, expropriation, nationalization, terrorist acts and military conflict and changes in governmental regulations (including the U.S. Foreign Corrupt Practices Act and climate change legislation).At the same time, potential changes in Chinese manufacturing preferences, including, but not limited to the following, pose additional risk and uncertainty: • Manufacturing capacity in China may shift from footwear to other industries with manufacturing margins that are perceived to be higher. • Growth in domestic footwear consumption in China could lead to a significant decrease in factory space available for the manufacture of footwear to be exported. • Currently, many footwear manufacturers in China are facing labor shortages as migrant workers seek better wages and working conditions in other industries and vocations. As a result of these risks, there can be no assurance that we will not experience reductions in the available production capacity, increases in our manufacturing costs, late deliveries or terminations of our supplier relationships. Furthermore these risks are compounded by the lack of diversification in the geographic location of our foreign sourcing and manufacturing. With almost all of our supply originating in China, a substantial portion of our supply could be at risk in the event of any negative development related to China. Although we believe we could find alternative manufacturing sources for the products that we currently source from China through other third-party manufacturing facilities in China or other countries, we may not be able to locate alternative manufacturers on terms as favorable as our current terms, including pricing, payment terms, manufacturing capacity, quality standards and lead times for delivery. In addition, there is substantial competition in the footwear industry for quality footwear manufacturers. Accordingly, our future results will partly depend on our ability to maintain positive working relationships with, and offer competitive terms to, our foreign manufacturers. If supply issues cause us to be unable to provide products consistent with our standards or manufacture our footwear in a cost and time efficient manner, our customers may cancel orders, refuse to accept deliveries or demand reductions in purchase prices, any of which could have a material adverse effect on our business and results of operations. 11 Customer concentration and other trends in customer behavior may lead to a reduction in or loss of sales. Our wholesale customers include national chains, department stores, mass merchandisers, independent retailers, catalogs and online retailers. Several of our customers operate multiple department store divisions. Furthermore, we often sell multiple types of licensed, branded and private-label footwear to these same national chains, mass merchandisers, department stores, independent retailers, catalogs and online retailers. While we believe purchasing decisions in many cases are made independently by the buyers and merchandisers of each of the customers, a decision by a significant customer to decrease the amount of footwear products purchased from us could have a material adverse effect on our business, financial condition or results of operations. In addition, with the growing trend toward retail trade consolidation, we and our wholesale customers increasingly depend upon a reduced number of key retailers whose bargaining strength is growing. This consolidation may result in the following adverse consequences: · Our wholesale customers may seek more favorable terms for their purchases of our products, which could limit our ability to raise prices, recoup cost increases or achieve our profit goals. · The number of stores that carry our products could decline, thereby exposing us to a greater concentration of accounts receivable risk and negatively impacting our brand visibility. We also face the following risks with respect to our customers: · Our customers could develop in-house brands or utilize a higher mix of private label footwear products, which would negatively impact our sales. · As we sell our products to customers and extend credit based on an evaluation of each customer’s financial condition, the financial difficulties of a customer could cause us to stop doing business with that customer, reduce our business with that customer or be unable to collect from that customer. · If any of our major wholesale customers experiences a significant downturn in its business or fails to remain committed to our products or brands, then these customers may reduce or discontinue purchases from us. · Retailers are directly sourcing more of their products directly from manufacturers overseas and reducing their reliance on wholesalers, which could have a material adverse effect on our business and results of operations. Foreign currency fluctuations may result in higher costs and decreased gross profits. Although we purchase most of our products from foreign manufacturers in United States dollars and otherwise engage in foreign currency hedging transactions, we cannot ensure that we will not experience cost variations with respect to exchange rate changes. For example, although we purchase footwear made in China using United States dollars, Chinese manufacturers have been increasing their United States dollar prices to compensate for the appreciation of the Chinese currency against the United States dollar. Currency exchange rate fluctuations may also adversely impact third parties who manufacture the Company’s products by making their purchases of raw materials or other production costs more expensive and more difficult to finance, resulting in higher prices and lower margins for the Company, its distributors and licensees. Additional duties, quotas, tariffs and other trade restrictions may be imposed on our foreign sourced products, adversely affecting our sales and profitability. Our foreign sourced products are subject to duties collected by customs authorities when imported to the United States or other countries. We cannot predict whether additional customs duties, quotas, tariffs, anti-dumping duties, safeguard measures, cargo restrictions or other trade restrictions may be imposed on the importation of our products in the future. Such additional charges may result in increases in the cost of our products and may adversely affect our sales and profitability. Our business, sales and brand value could be harmed by violations of labor, trade or other laws. We focus on doing business with those suppliers who share our commitment to responsible business practices and the principles set forth in our Production Code of Conduct (the “PCOC”). By requiring our suppliers to comply with the PCOC, we encourage our suppliers to promote best practices and work towards continual improvement throughout their production operations. The PCOC sets forth standards for working conditions and other matters, including compliance with applicable labor practices, workplace environment and compliance with laws. Although we promote ethical business practices, we do not control our suppliers or their labor practices. A failure by any of our suppliers to adhere to these standards or laws could cause us to incur additional costs for our products, could cause negative publicity and harm our business and reputation. We also require our suppliers to meet our standards for product safety, including compliance with applicable laws and standards with respect to safety issues, including lead content in paint. A failure by any of our suppliers to adhere to product safety standards could lead to a product recall, which could result in critical media coverage, harm our business and reputation and cause us to incur additional costs. 12 In addition, if we, or our suppliers or foreign manufacturers, violate United States or foreign trade laws or regulations, we may be subject to additional duties, significant monetary penalties, the seizure and forfeiture of the products we are attempting to import or the loss of our import privileges. Possible violations of United States or foreign laws or regulations could include inadequate record keeping of our imported products, misstatements or errors as to the origin, classification, marketing or valuation of our imported products, fraudulent visas or labor violations. The effects of these factors could render our conduct of business in a particular country undesirable or impractical and have a negative impact on our operating results. We face additional risks relating to operating manufacturing facilities in China. We operate manufacturing facilities in China. These manufacturing facilities are subject to many of the same risks as our third-party foreign sourcing arrangements, described above, but we may be more directly impacted by any negative developments in China with respect to our manufacturing facilities. Our operations in China and, consequently, our ability to deliver products on time and on terms satisfactory to us may be subject to risks such as the following: ·inflation or changes in political and economic conditions; ·unstable regulatory environments; ·changes in import and export duties; ·domestic and foreign customs and tariffs; ·potentially adverse tax consequences; ·trade restrictions; ·possible expropriation and nationalization; ·restrictions on the transfer of funds into or out of China; ·labor unrest and/or shortages; and ·logistical and communications challenges. In addition, we lease the land on which these Chinese manufacturing facilities are located from the Chinese government through land use rights agreements. Although we believe that we have a positive relationship with the Chinese government, if the Chinese government decided to terminate our land use rights agreements, our ability to fulfill our customers’ orders may be negatively impacted. These risks may have an adverse effect on our Chinese manufacturing operations and our overall business and results of operations. We are reliant upon our information technology systems, and any major disruption of these systems could adversely impact our reputation and our ability to effectively operate our business. Our computer network and systems are essential to all aspects of our operations, including design, pricing, production, forecasting, ordering, manufacturing, transportation, sales and distribution. Our ability to manage and maintain our inventory and to deliver products in a timely manner depends on these systems. If any of these systems fails to operate as expected, we experience problems with transitioning to upgraded or replacement systems, or a breach in security occurs, we may experience delays in product fulfillment and reduced efficiency in our operations or be required to expend significant capital to correct the problem, which may have an adverse effect on our results of operations and financial condition. We have converted certain of our existing applications to an integrated enterprise resource planning (“ERP”) system provided by third-party vendors. In the fourth quarter of 2010, we went live on our new ERP system. The operation of this new system carries various risks and uncertainties, including the risk that we will be unable to use the system as expected to successfully execute our strategies and operate our business in a time and cost efficient manner. Future unforeseen issues, interruptions and costs related to our ERP system or any new technology system may cause additional delays or inefficiencies. We may fail to protect the integrity and security of consumer and associate information. We routinely possess sensitive consumer and associate information, and we have taken reasonable and appropriate steps to protect that information. However, hackers and data thieves operate sophisticated, large scale attacks that could result in a breach of our security. In addition, we are required to comply with increasingly complex regulations designed to protect our business and personal data. Any breach of our network security or failure to comply with applicable regulations may result in (a) the loss of valuable business data and/or our consumers’ or associates’ personal information, (b) increased costs associated with implementing additional protections and processes, (c) a disruption of our business and a loss of sales, (d) negative media attention, (e) damage to our consumer and associate relationships and reputation, and (f) fines or lawsuits. 13 Our success depends on our ability to retain senior management and recruit and retain other key associates. Our success depends on our ability to attract, retain and motivate qualified management, administrative, product development and sales personnel to support existing operations and future growth. In addition, our ability to successfully integrate acquired businesses often depends on our ability to retain incumbent personnel, many of whom possess valuable institutional knowledge and operating experience. Competition for qualified personnel in the footwear industry is intense, and we compete for these individuals with other companies that in many cases have superior financial and other resources. The loss of the services of any member of our senior management, the inability to attract and retain other qualified personnel or the inability to effectively transition senior management positions could adversely affect the sales, design and production of our products as well as the implementation of our strategic initiatives. Our reputation and competitive position are dependent on our ability to license well-recognized brands, license our own brands under successful licensing arrangements and protect our intellectual property rights. Licenses – Company as Licensee Although we own many of our wholesale brands, we also rely on our ability to attract and retain licensors that have strong, well-recognized brands and trademarks. Our license agreements are generally for an initial term of two to four years, subject to renewal, and there can be no assurance that we will be able to renew these licenses. Even our longer-term or renewable licenses are typically dependent upon our ability to market and sell the licensed products at specified levels, and the failure to meet such levels may result in the termination or non-renewal of such licenses. Furthermore, many of our license agreements require minimum royalty payments, and if we are unable to generate sufficient sales and profitability to cover these minimum royalty requirements, we may be required to make additional payments to the licensors that could have a material adverse effect on our business and results of operations. In addition, because certain of our license agreements are non-exclusive, new or existing competitors may obtain licenses with overlapping product or geographic terms, resulting in increased competition for a particular market. Licenses – Company as Licensor We have entered into numerous license agreements with respect to the brands and trademarks that we own. While we have significant control over our licensees’ products and advertising, we generally cannot control their operational and financial issues. If our licensees are not able to meet annual sales and royalty goals, obtain financing, manage their supply chain, control quality and maintain positive relationships with their customers, our business, results of operations and financial position may be adversely affected. While we would likely have the ability to terminate an underperforming license, it may be difficult and costly to locate an acceptable substitute distributor or licensee, and we may experience a disruption in our sales and brand visibility. In addition, although many of our license agreements prohibit the licensees from entering into licensing arrangements with certain of our competitors, they are generally not prohibited from offering, under other brands, the types of products covered by their license agreements with us. Trademarks We believe that our trademarks and trade names are important to our success and competitive position because our distinctive marks create a market for our products and distinguish our products from other products. We cannot, however, guarantee that we will be able to secure protection for our intellectual property in the future or that such protection will be adequate for future operations. Furthermore, we face the risk of ineffective protection of intellectual property rights in jurisdictions where we source and distribute our products, some of which do not protect intellectual property rights to the same extent as the United States. If we are unsuccessful in challenging a party’s products on the basis of infringement of our intellectual property rights, continued sales of these products could adversely affect our sales, devalue our brands and result in a shift in consumer preference away from our products. We may face significant expenses and liability in connection with the protection of our intellectual property rights, and if we are unable to successfully protect our rights or resolve intellectual property conflicts with others, our business or financial condition could be adversely affected. Our retail business depends on our ability to secure affordable and desirable leased locations without creating a competitive concentration of stores. Our Famous Footwear and Specialty Retail segments operate leased retail footwear stores. Accordingly, the success of our retail business depends, in part, on our ability to secure affordable, long-term leases in desirable locations and to secure renewals of such leases. No assurance can be given that we will be able to successfully negotiate lease renewals for existing stores or obtain acceptable terms for new stores in desirable locations. In addition, opening new Famous Footwear stores in our existing markets may result in reduced net sales in existing stores as our stores become more concentrated in the markets we serve. As a result, the number of consumers and financial performance of individual stores may decline and the average sales per square foot at our stores may be reduced. A disruption in the effective functioning of our distribution centers could adversely affect our ability to deliver inventory on a timely basis. We currently utilize several distribution centers, which are owned, leased or third-party managed. These distribution centers serve as the source of replenishment of inventory for our footwear stores operated by our Famous Footwear and Specialty Retail segments and serve our Wholesale Operations segment. We may be unable to successfully manage, negotiate or renew our third-party distribution center agreements, or we may experience complications with respect to our distribution centers, such as substantial damage to or destruction of such facilities. In such an event, our other distribution centers may not be able to support the resulting additional distribution demands and we may be unable to locate alternative persons or entities capable of fulfilling our distribution needs, resulting in an adverse effect on our ability to deliver inventory on a timely basis. While we maintain business interruption insurance, it may not adequately protect us from adverse effects caused by significant disruptions in our distribution centers. 14 If we are unable to maintain working relationships with our major branded suppliers, our business, results of operations, financial condition and cash flows may be adversely impacted. Our Famous Footwear segment purchases a substantial portion of its footwear products from major branded suppliers. As is common in the industry, we do not have any long-term contracts with our suppliers. In addition, the success of our financial performance is dependent on the ability of Famous Footwear to obtain products from our suppliers on a timely basis and on acceptable terms. While we believe our relationships with our current suppliers are good, the loss of any of our major suppliers or product developed exclusively for Famous Footwear could have a material adverse effect on our business, financial condition and results of operations. In addition, negative trends in global economic conditions may adversely impact our suppliers. If these third-parties do not perform their obligations or are unable to provide us with the materials and services we need at prices and terms that are acceptable to us, our ability to meet our consumers’ demand could be adversely affected. Our quarterly sales and earnings may fluctuate, and securities analysts may not accurately estimate our financial results, which may result in volatility in, or a decline in, our stock price. Our quarterly sales and earnings can vary due to a number of factors, many of which are beyond our control, including the following: · Our Famous Footwear retail business is seasonally weighted to the back-to-school season, which falls in our third fiscal quarter. As a result, the success of our back-to-school offering, which is affected by our ability to anticipate consumer demand and fashion trends, could have a disproportionate impact on our full year results. · In our wholesale business, sales of footwear are dependent on orders from our major customers, and they may change delivery schedules, change the mix of products they order or cancel orders without penalty. · Our wholesale customers set the delivery schedule for shipments of our products, which could cause shifts of sales between quarters. Our estimated annual tax rate is based on projections of our domestic and international operating results for the year, which we review and revise as necessary each quarter. · Our earnings are also sensitive to a number of factors that are beyond our control, including manufacturing and transportation costs, changes in product sales mix, geographic sales trends, consumer sentiment and currency exchange rate fluctuations. As a result of these specific and other general factors, our operating results will vary from quarter to quarter, and the results for any particular quarter may not be indicative of results for the full year. Any shortfall in sales or earnings from the levels expected by investors or securities analysts could cause a decrease in the trading price of our common stock. In addition, various securities analysts follow our financial results and issue reports on us. These reports include information about our historical financial results as well as the analysts’ estimates of our future performance. The analysts’ estimates are based upon their own opinions and are often different from our estimates or expectations. If our operating results are below the estimates or expectations of public market analysts and investors, our stock price could decline. Changes in tax laws, policies and treaties could result in higher taxes, lower profitability and increased volatility in our financial results. Our financial results are significantly impacted by our effective tax rates, for both domestic and international operations. Our effective income tax rate could be adversely affected by factors such as changes in the mix of earnings in countries with differing statutory tax rates, changes in the valuation of deferred tax assets and liabilities, changes in permitted deductions, changes in tax laws, interpretations, policies and treaties, the outcome of income tax audits in various jurisdictions and any repatriation of earnings from our international operations. The occurrence of such events may result in higher taxes, lower profitability and increased volatility in our financial results. Transitional challenges with acquisitions and/or joint ventures could result in unexpected expenditures of time and resources. Periodically, we pursue acquisitions of other companies or businesses and/or joint ventures. Although we review the records of acquisition candidates, the review may not reveal all existing or potential problems. As a result, we may not accurately assess the value of the business and may, accordingly, ultimately assume unknown adverse operating conditions and/or unanticipated liabilities. In addition, the business may not perform as well as expected. We face the risk that the returns on acquisitions and/or joint ventures will not support the expenditures or indebtedness incurred to acquire or launch such businesses. We also face the risk that we will not be able to integrate acquisitions and/or joint ventures into our existing operations effectively without substantial expense, delay or other operational or financial problems. Integration may be hindered by, among other things, differing procedures, including internal controls, business practices and technology systems. We may need to allocate more management resources to integration than we planned, which may adversely affect our ability to pursue other profitable activities. 15 Our business, results of operations, financial condition and cash flows could be adversely affected by the failure of financial institutions to fulfill their commitments under our Credit Agreement. Our Third Amended and Restated Credit Agreement (the “Credit Agreement”), which matures on January 7, 2016, is provided by a syndicate of financial institutions, with each institution agreeing severally (and not jointly) to make revolving credit loans to us in an aggregate amount of up to $530.0 million in accordance with the terms of the Credit Agreement. In addition, the Credit Agreement provides for up to an additional $150.0 million of optional availability pursuant to a provision commonly referred to as an “accordion feature.” If one or more of the financial institutions participating in the senior secured revolving credit facility were to default on its obligation to fund its commitment, the portion of the facility provided by such defaulting financial institution might not be available to us. If we are unable to maintain our credit rating, our ability to access capital and interest rates may be negatively impacted. The credit rating agencies periodically review our capital structure and the quality and stability of our earnings. Any negative ratings actions could constrain the capital available to our company or our industry and could limit our access to long-term funding or cause such access to be available at a higher borrowing cost for our operations. We are dependent upon our ability to access capital at rates and on terms we determine to be attractive. If our ability to access capital becomes constrained, our interest expense will likely increase, which could adversely affect our financial condition and results of operations. We may be unable to gain the expected efficiencies from our key strategic initiatives. In 2011, we conducted a review of our portfolio to identify and take action around businesses that either do not fit our target consumer platforms – family, healthy living and contemporary fashion – or that are underperforming. As a result of this review, we announced that we would be exiting certain unprofitable portions of our business, closing certain stores and making other infrastructure changes. We continue to take actions to respond to this review in an effort to focus on our target consumer platforms, maximize operating efficiency and shareholder value and reduce costs. Achievement of our strategic goals depends in part on our ability to identify, develop and execute initiatives appropriately and effectively. There can be no assurance that we will gain the expected efficiencies from our strategic initiatives within a targeted timeframe or within targeted costs. Our ability to grow in the future depends upon, among other things, the continued success of our efforts to maintain our brand image and expand our footwear offerings and retail and wholesale distribution channels. As our business grows, we may need to improve and enhance our overall financial and managerial controls, reporting systems and procedures to effectively manage our growth. We may be unable to successfully implement our current growth strategy or other growth strategies or effectively manage our growth, any of which would negatively impact our business, results of operations and financial condition. We are subject to periodic litigation and other regulatory proceedings, which could result in the unexpected expenditure of time and resources. We are a defendant from time to time in lawsuits and regulatory actions (including environmental matters) relating to our business and to our past operations. Due to the inherent uncertainties of litigation and regulatory proceedings, we cannot accurately predict the ultimate outcome of any such proceedings. An unfavorable outcome could have a material adverse impact on our business, financial condition and results of operations. In addition, regardless of the outcome of any litigation or regulatory proceedings, such proceedings are expensive and will require that we devote substantial resources and executive time to defend, thereby diverting management’s attention and resources that are needed to successfully run our business. See Item3, Legal Proceedings, for further discussion of pending matters. Rising insurance costs could adversely affect our results of operations, financial condition and cash flows. We self-insure a significant portion of our expected losses under our workers’ compensation, employment practices, health, disability, cyber risk, general liability, automobile and property programs, among others. The liabilities associated with the risks that are retained by us are estimated by considering our historical claims experience and data from actuarial sources. The estimated accruals for these liabilities could be affected if claims differ from the assumptions used and historical trends. Unanticipated changes in the estimates underlying our reserves for these losses, such as claims experience, inflation and regulatory changes, could have a material adverse effect on our financial condition and results of operations. During 2010, Congress enacted comprehensive health care reform legislation which, among other things, includes guaranteed coverage requirements, eliminates pre-existing condition exclusions and annual lifetime maximum limits, restricts the extent to which policies can be rescinded and imposes new and significant taxes on healthy insurers and health care benefits. Possible adverse effects of the health reform legislation include increased costs, exposure to expanded liability and requirements for us to revise ways in which we conduct business. 16 We are subject to legislative or regulatory initiatives related to global warming/climate change concerns, which could negatively affect our business. There has been an increasing focus and debate on global climate change, including increased attention from regulatory agencies and legislative bodies. This increased focus may lead to new initiatives directed at regulating an unspecified array of environmental matters. Legislative, regulatory or other efforts to globally combat climate change could have negative implications, including, but not limited to, future tax increases, increased costs of transportation and utilities and other cost increases imposed on foreign sources of production, all of which could decrease our operating earnings. We are unable to predict the potential effects that any such future initiatives may have on our business. ITEM 1B UNRESOLVED STAFF COMMENTS None. ITEM 2 PROPERTIES We own our principal executive, sales and administrative offices located in Clayton (“St. Louis”), Missouri. Our retail footwear operations are conducted throughout the United States, Canada, China and Guam and involve the operation of 1,323 shoe stores, including 106 in Canada and 23 in China. All store locations are leased, with approximately 60% of them having renewal options. Famous Footwear operates a leased 800,000 square-foot distribution center, including mezzanine levels, in Lebanon, Tennessee, a leased 380,000 square-foot distribution center, including a mezzanine level, in Bakersfield, California and a leased 750,000 square foot distribution center, including a mezzanine level, in Sun Prairie, Wisconsin that will close during the first quarter of 2012. We also operate an owned 150,000 square-foot distribution facility in Perth, Ontario. Our Wholesale Operations segment utilizes leased office space in New York, New York, where we also maintain showrooms for our wholesale brands, and leased office space located in Aliso Viejo, California (“Los Angeles”). Our Canada wholesale division operates from an owned building in Perth, Ontario and from leased office space in Laval, Quebec. We also lease office space in China, Hong Kong, Macau and Italy, five sample-making facilities in Dongguan, Putian and JiangXi, China and we lease two manufacturing facilities in JiangXi, China. The footwear sold through our domestic Wholesale Operations is processed through one of three main distribution centers: an owned distribution center in Sikeston, Missouri, which has 720,000 square feet, including mezzanine levels, a third-party facility in Chino, California and a 320,000 square-foot leased facility in Fontana, California. We expect to close our Sikeston, Missouri distribution center in 2012. We own a vacant manufacturing facility in Stirling, Ontario; an office building in Perth, Ontario, which is leased to a third-party; a building in Denver, Colorado, which is leased to a third-party; and undeveloped land in Colorado and New York. See Item 3, Legal Proceedings, for further discussion of certain of these properties. ITEM 3 LEGAL PROCEEDINGS We are involved in legal proceedings and litigation arising in the ordinary course of business. In the opinion of management, the outcome of such ordinary course business proceedings and litigation currently pending will not have a material adverse effect on our results of operations or financial position. We are involved in environmental remediation and ongoing compliance activities at several sites. We are remediating, under the oversight of Colorado authorities, contamination at and beneath our owned facility in Colorado (also known as the “Redfield” site) and groundwater and indoor air in residential neighborhoods adjacent to and near the property, which have been affected by solvents previously used at the site and surrounding facilities. See Note 18 to the consolidated financial statements for additional information related to the Redfield matter. Our prior operations included numerous manufacturing and other facilities for which we may have responsibility under various environmental laws to address conditions that may be identified in the future. ITEM 4 MINE SAFETY DISCLOSURES Not applicable. 17 PART II ITEM 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is listed on the New York Stock Exchange (“NYSE”) under the trading symbol “BWS.” As of January 28, 2012, we had approximately 3,500 shareholders of record. The following table sets forth for each fiscal quarter during 2011 and 2010 the high and low sales prices per share of our common stock as reported on the NYSE and the dividends paid per share. Low High Dividends Paid Low High Dividends Paid 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter Restrictions on the Payment of Dividends Our Third Amended and Restated Credit Agreement (the “Credit Agreement”) and our 7.125% senior notes due in 2019 (the “2019 Senior Notes”) limit the amount of dividends that can be declared and paid. However, we do not believe this limitation materially restricts the Board of Directors’ ability to declare or our ability to pay regular quarterly dividends to our common stockholders. In addition to this limitation, the declaration and payment of dividends and the amount of dividends will depend on our results of operations, financial conditions, future prospects and other factors deemed relevant by our Board of Directors. Issuer Purchases of Equity Securities The following table represents issuer purchases of equity securities. Fiscal Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Program Maximum Number of Shares that May Yet Be Purchased Under the Program (1) October 30, 2011 – November 26, 2011 – $ – – November 27, 2011 – December 31, 2011 – January 1, 2012 – January 28, 2012 – Total $ – On August 25, 2011, the Board of Directors approved a stock repurchase program authorizing the repurchase of up to 2.5 million shares of our outstanding common stock. We can utilize the repurchase program to repurchase shares on the open market or in private transactions from time to time, depending on market conditions. The repurchase program does not have an expiration date. Under this plan, no shares were repurchased during 2011; therefore, there were 2.5 million shares authorized to be purchased under the program as of January 28, 2012. Repurchases of common stock are limited under our debt agreements. Reflects shares that were tendered by employees related to certain share-based awards. These shares were tendered in satisfaction of the exercise price of stock options and/or to satisfy minimum tax withholding amounts for non-qualified stock options, restricted stock and stock performance awards. Accordingly, these share purchases are not considered a part of our publicly announced stock repurchase program. Stock Performance Graph The following performance graph compares the cumulative total return on our common stock with the cumulative total return of the following indices:(i)the S&P© 600 SmallCap Stock Index and (ii)a peer group of companies believed to be engaged in similar businesses. Our peer group consists of Genesco, Inc., Collective Brands, Inc. (including Payless ShoeSource), Shoe Carnival, Inc., DSW, Inc., Skechers U.S.A., Inc., Steven Madden, Ltd. and Wolverine World Wide, Inc. In August 2007, Payless ShoeSource changed its name to Collective Brands, Inc. and acquired The Stride Rite Corporation. The results of The Stride Rite Corporation are included within the graph through the date of acquisition. In prior years, we included The Timberland Company in our peer group. During 2011, The Timberland Company was purchased by V.F. Corporation, a branded lifestyle apparel and related products company, which is not primarily focused in the footwear industry and, therefore, is not considered a peer. As a result, the stock performance of The Timberland Company has been removed from the peer group in all of the years presented. 18 Our fiscal year ends on the Saturday nearest to each January 31; accordingly, share prices are as of the last business day in each fiscal year. The graph assumes that the value of the investment in our common stock and each index was $100 at February 3, 2007. The graph also assumes that all dividends were reinvested and that investments were held through January 28, 2012. These indices are included for comparative purposes only and do not necessarily reflect management’s opinion that such indices are an appropriate measure of the relative performance of the stock involved and are not intended to forecast or be indicative of possible future performance of the common stock. 2/3/2007 2/2/2008 1/31/2009 1/30/2010 1/29/2011 1/28/2012 Brown Shoe Company, Inc. $ Peer Group S&P© 600 SmallCap Stock Index 19 ITEM 6 SELECTED FINANCIAL DATA The selected financial data set forth below should be read in conjunction with the consolidated financial statements and notes thereto and the other information contained elsewhere in this report. ($ thousands, except per share amounts) (52 Weeks) (52 Weeks) (52 Weeks) (52 Weeks) (52 Weeks) Operations: Net sales $ Cost of goods sold Gross profit Selling and administrative expenses Restructuring and other special charges, net Impairment of goodwill and intangible assets – Equity in net loss of nonconsolidated affiliate – – – Operating earnings (loss) ) Interest expense ) Loss on early extinguishment of debt ) – Interest income Earnings (loss) before income taxes from continuing operations ) Income tax (provision) benefit ) Net earnings (loss) from continuing operations ) Discontinued operations: Earnings from operations of subsidiary, net of tax – Gain on sale of subsidiary, net of tax – Net earnings from discontinued operations – Net earnings (loss) ) Net (loss) earnings attributable to noncontrolling interests ) Net earnings (loss) attributable to Brown Shoe Company, Inc. $ ) $ Operations: Return on net sales 1.0% 1.5% 0.4% (5.9)% 2.6% Return on beginning Brown Shoe Company, Inc. shareholders’ equity 5.9% 9.3% 2.4% (23.9)% 11.5% Return on average invested capital(1) 4.0% 7.8% 3.6% (17.2)% 9.5% Dividends paid $ Purchases of property and equipment $ Capitalized software $ Depreciation and amortization(2) $ Per Common Share: Basic earnings (loss) per common share attributable to Brown Shoe Company, Inc. shareholders $ ) $ Diluted earnings (loss) per common share attributable to Brown Shoe Company, Inc. shareholders ) Dividends paid Ending Brown Shoe Company, Inc. shareholders’ equity Financial Position: Receivables, net $ Inventories, net Working capital Property and equipment, net Total assets Average net assets(3) Borrowings under our revolving credit agreement Long-term debt Brown Shoe Company, Inc. shareholders’ equity Average common shares outstanding – basic Average common shares outstanding – diluted All data presented reflects the fiscal year ended on the Saturday nearest to January 31. Certain prior-period amounts have been reclassified to conform to current-period presentation. These reclassifications did not affect net earnings (loss) attributable to Brown Shoe Company, Inc. See Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, for additional information related to the selected financial data above. Return on average invested capital is calculated by dividing operating earnings (loss) for the period, adjusted for income taxes at the applicable effective rate, by the average of each month-end invested capital balance during the year. Invested capital is defined as Brown Shoe Company, Inc. shareholders’ equity plus long-term debt and borrowings under the Credit Agreement. 20 Depreciation and amortization includes depreciation of property and equipment and amortization of capitalized software, intangibles and debt issuance costs. The amortization of debt issuance costs is reflected within interest expense in our consolidated statement of earnings and totaled $2.3 million in 2011, $2.2 million in 2010, $2.2 million in 2009, $1.6 million in 2008 and $1.5 million in 2007. Average net assets are calculated as the average of each month-end net asset balance during the year. Net assets are calculated as the sum of working capital, property and equipment, net and capitalized software, net. During 2008, we recognized non-cash impairment charges to goodwill and intangibles totaling $149.2 million. ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Business Overview We are a global footwear company with annual net sales of $2.6 billion that puts consumers and their needs first, by targeting family, healthy living and contemporary fashion platforms. Our mission is to inspire people to feel good and live better feet first! We offer the consumer a powerful portfolio of footwear stores and global footwear brands. As both a retailer and a wholesaler, we have a perspective on the marketplace that enables us to serve consumers from different vantage points. We believe our diversified business model provides us with synergies by spanning consumer segments, categories and distribution channels. A combination of talent acquisition, thoughtful planning and rigorous execution is key to our success in optimizing our business and brand portfolio. Retail In our retail business, our focus is on meeting the needs of a well-defined consumer by providing an assortment of trend-right, brand-name fashion and athletic footwear at a great price coupled with engaging marketing programs and exclusive products. Our family platform includes Famous Footwear, which is one of America’s leading family branded footwear retailers with over 1,000stores. Our Specialty Retail segment operates 234 retail stores in the United States and Canada, primarily under the Naturalizer name, as well as several stores in China. Our Specialty Retail segment also includes Shoes.com and our other e-commerce businesses, with the exception of FamousFootwear.com, which is included in our Famous Footwear segment. Wholesale Our wholesale business is consumer focused and we believe our success is dependent upon our ability to strengthen consumers’ preference for our brands by offering compelling style, quality, differentiated brand promises and innovative marketing campaigns. Our healthy living and contemporary fashion platforms are comprised of the Naturalizer, Dr. Scholl’s Shoes, Avia, Franco Sarto, Sam Edelman, LifeStride, Via Spiga, RYKÄ and Vera Wang brands. Through these brands we offer our customers a diversified portfolio, each designed and targeted to a specific consumer segment within the marketplace. We are able to showcase many of our brands in our retail stores, leveraging our wholesale and retail platforms, sharing consumer insights across our businesses and testing new and innovative products. Financial Highlights Overall, 2011 was a year of transition for us. We experienced an increase in our Wholesale Operations net sales as a result of the acquisition of ASG, which was partially offset by declines in net sales at both our Famous Footwear and Specialty Retail segments. Despite the overall increase in net sales, we experienced a decline in gross profit and operating earnings due to several factors, including: (a) a significant decline in the sale of toning footwear, (b) significant restructuring and other charges related to our portfolio realignment, (c) continued efforts to stabilize our ERP system that went live in December 2010 and (d) costs related to the acquisition and integration of ASG. While our portfolio realignment initiatives will continue into 2012, we believe the challenges and costs incurred in 2011 related to these items and the stabilization of our ERP system have helped us in building a stronger foundation for 2012. The following is a summary of the financial highlights for 2011: · Consolidated net sales increased $78.7 million, or 3.1%, to $2.6 billion in 2011, compared to $2.5 billion last year. Net sales of our Wholesale Operations segment increased $116.5 million while our Famous Footwear and Specialty Retail segments decreased $30.2 million and $7.6 million, respectively. · Consolidated operating earnings were $35.6 million in 2011, compared to $72.7 million last year. · Consolidated net earnings attributable to Brown Shoe Company, Inc. were $24.6 million, or $0.56 per diluted share, in 2011, compared to $37.2 million, or $0.85 per diluted share, last year. The following items should be considered in evaluating the comparability of our 2011 results: 21 · Gain on sale of The Basketball Marketing Company, Inc. (“TBMC”) – We recorded a gain on the sale of TBMC, a company that markets and sells footwear bearing the AND 1 brand-name, totaling $20.6 million ($14.0 million on an after-tax basis, or $0.32 per diluted share) during 2011. We acquired TBMC in conjunction with the acquisition of ASG in February 2011. · Incentive plans – Our selling and administrative expenses were lower by $20.6 million during 2011, compared to last year, due to lower anticipated payments under our cash and stock-based incentive plans. · Portfolio realignment – During 2011, we began our portfolio realignment, including certain wholesale brand exits, retail store closures and other infrastructure changes, that resulted in expenses of $19.2 million ($12.0 million on an after-tax basis, or $0.28 per diluted share). The portfolio realignment expenses are reflected in both restructuring and other special charges, net, ($17.2 million) and cost of goods sold ($2.0 million). There were no corresponding charges in 2010. See Note 5 to the consolidated financial statements for additional information. · ERP stabilization – During 2011, we continued to make progress in the stabilization of our new ERP system (which we implemented in late 2010, as discussed more fully below). However, our 2011 results were negatively impacted by increases in allowances and customer charge backs, margin related to lost sales and incremental stabilization costs related to our ERP platform. We estimate that the impact of these items reduced earnings before income taxes by $12.8 million ($7.8 million on an after-tax basis, or $0.18 per diluted share), net of a $3.3 million recovery from a third-party service provider, in 2011. · ASG acquisition and integration costs – We incurred costs of $6.5 million ($4.5 million on an after-tax basis, or $0.11 per diluted share) during 2011 related to the acquisition and integration of ASG recorded within restructuring and other special charges, net. We incurred costs of $1.1 million ($0.7 million on an after-tax basis, or $0.02 per diluted share) related to the acquisition of ASG during 2010 recorded within restructuring and other special charges, net. See Note 2 and Note 5 to the consolidated financial statements for additional information. · Acquisition related cost of goods sold adjustment – We incurred costs of $4.2 million ($2.5 million on an after-tax basis, or $0.05 per diluted share) during 2011, associated with the impact to cost of goods sold of the inventory fair value adjustment in connection with the acquisition of ASG, with no corresponding costs during 2010. See Note 2 to the consolidated financial statements for additional information related to these costs. · Loss on early extinguishment of debt – During 2011, we incurred expenses of $1.0 million ($0.6 million on an after-tax basis, or $0.02 per diluted share) to extinguish our senior notes prior to maturity in 2012. There were no corresponding charges in 2010. · Information technology initiatives – We incurred expenses of $6.8 million ($4.6 million on an after-tax basis, or $0.10 per diluted share) in 2010, related to our ERP system that replaced select internally developed and certain other third-party applications. These expenses were included in restructuring and other special charges, net. See Note 5 to the consolidated financial statements for additional information. Our debt-to-capital ratio, as defined in the Liquidity and Capital Resources – Working Capital and Cash Flow section, increased to 49.1% as of January 28, 2012, compared to 45.6% at January 29, 2011, primarily due to our $51.6 million increase in borrowings under our 2019 Senior Notes and Credit Agreement at the end of 2011, due to the acquisition of ASG, as described further in Note 2 to the consolidated financial statements, and the repurchase of 2.5 million shares of our common stock for $25.5 million. Our current ratio, as defined in the Liquidity and Capital Resources – Working Capital and Cash Flow section, was 1.55 to 1 at January 28, 2012, compared to 1.58 to 1 at January 29, 2011. Inventories at January 28, 2012 were $561.8 million, up from $524.3 million at January 29, 2011, primarily due to an increase in inventories for Wholesale Operations due to the acquisition of ASG, partially offset by a decrease in inventories at Famous Footwear. Outlook for 2012 We made progress in the first phase of our portfolio realignment efforts during 2011 and will continue these efforts into 2012. The first phase of our portfolio realignment includes selling our AND 1 division (TBMC, which was acquired with ASG in 2011); closing two distribution centers and a factory in China; exiting certain women’s specialty and private label brands; exiting the children’s wholesale business; closing or relocating numerous underperforming or poorly aligned retail stores and other infrastructure changes. These efforts were designed to position us to be somewhat smaller but stronger and more profitable in the future. While we believe the consumer environment will remain challenging in 2012, we feel our brands and product offerings are well-positioned in the marketplace and will enable us to further capitalize on consumers’ desire for trend-right products. Going forward we will focus on improving profitability, continuing to drive our products, investing in and developing our brands through identifying new design talent and engaging our retail consumer through effective marking campaigns and fresh products. As a result, we expect same-store sales at Famous Footwear will remain flat or grow in the low single digit percentage range in 2012 and that our wholesale net sales will decrease in the low single digit percentage range in 2012 as compared to 2011. 22 Following are the consolidated results and the results by segment for 2011, 2010 and 2009: CONSOLIDATED RESULTS ($ millions) % of Net Sales % of Net Sales % of Net Sales Net sales $ 100.0% $ 100.0% $ 100.0% Cost of goods sold 61.4% 59.9% 59.7% Gross profit 38.6% 40.1% 40.3% Selling and administrative expenses 36.3% 36.9% 38.4% Restructuring and other special charges, net 0.9% 0.3% 0.5% Operating earnings 1.4% 2.9% 1.4% Interest expense ) (1.0)% ) (0.8)% ) (0.9)% Loss on early extinguishment of debt ) 0.0% – Interest income 0.0% 0.0% 0.0% Earnings before income taxes from continuingoperations 0.4% 2.1% 0.5% Income tax provision ) (0.1)% ) (0.6)% ) (0.1)% Net earnings from continuing operations 0.3% 1.5% 0.4% Discontinued operations: Earnings from operations of subsidiary, net of tax 0.1% – Gain on sale of subsidiary, net of tax 0.5% – Net earnings from discontinued operations 0.6% – Net earnings 0.9% 1.5% 0.4% Net (loss) earnings attributable tononcontrolling interests ) (0.1)% ) 0.0% 0.0% Net earnings attributable to Brown ShoeCompany, Inc. $ 1.0% $ 1.5% $ 0.4% Net Sales Net sales increased $78.7 million, or 3.1%, to $2.6 billion in 2011, compared to $2.5 billion last year. Wholesale Operations experienced an increase in net sales during 2011 as compared to last year, partially offset by decreases in Famous Footwear and Specialty Retail net sales during 2011. Our Wholesale Operations segment reported a $116.5 million, or 15.4%, increase in net sales (excluding $19.7 million of net sales attributable to TBMC that are reflected in net earnings from discontinued operations), primarily as a result of the acquisition of ASG during 2011, which contributed $135.5 million in net sales. Our Famous Footwear segment reported a $30.2 million decrease in net sales, reflecting a 1.2% same-store sales decrease and a lower store count. The net sales of our Specialty Retail segment decreased $7.6 million, primarily due to a decrease in store count, partially offset by a same-store sales increase of 1.7%. Net sales increased $262.1 million, or 11.7%, to $2.5 billion in 2010, compared to $2.2 billion in 2009. All segments experienced an increase in net sales during 2010 as compared to 2009. Our Famous Footwear segment reported a $122.9 million increase in net sales, reflecting a 10.5% same-store sales increase, resulting from a higher conversion rate in our stores, higher average retail prices and increases in consumer traffic levels. Our Wholesale Operations segment reported a $122.6 million, or 19.4%, increase in net sales, primarily as a result of strong demand and sales growth in nearly all of our brands, primarily led by our Naturalizer, Dr. Scholl’s Shoes, Sam Edelman, Via Spiga and Vera Wang divisions.
